DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, ““may” in lines 1, 5 and 7 which can be implied.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10784942. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the US Patent No. 10784942 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, the US Patent No. 10784942 discloses, an apparatus of an Evolved Node-B (eNB) operable to communicate with a User Equipment (UE) on a wireless network [see, claim 1; lines 1-3], comprising:
one or more processors configured to [see, claim 1; line 4]:
associate a first Beam Reference Signal (BRS) for a first Transmit (Tx) beam with one or more second BRSes for one or more respectively corresponding second Tx beams [see, claim 1; lines 5-9];
[see, claim 1; lines 10-12]; and
generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes [see, claim 1; lines 13-16],
wherein the association of the first BRS with the one or more second BRSes is configured by at least one of: a Master Information Block (MIB) transmission, a System Information Block (SIB) transmission, a Primary Synchronization Signal (PSS) transmission,
or a Secondary Synchronization Signal (SSS) transmission [see, claim 1; lines 17-22].

Regarding claim 2, the US Patent No. 10784942 discloses, wherein the association of the first BRS with the one or more second BRSes is predetermined [see, claim 2].

Regarding claim 3, the US Patent No. 10784942 discloses, The apparatus of claim 1, wherein the first Tx beam has a radial span substantially encompassing one or more respectively corresponding radial spans of the one or more second Tx beams [see, claim 3].

Regarding claim 4, the US Patent No. 10784942 discloses, wherein the first BRS transmission carries timing information [see, claim 4].

Regarding claim 5, the US Patent No. 10784942 discloses, wherein the one or more processors are further configured to: associate a Physical Random Access Channel (PRACH) with one of the second Tx beams [see, claim 5].

Regarding claim 6, the US Patent No. 10784942 discloses, wherein the first BRS has a characteristic that is different from that of the one or more second BRSes [see, claim 1; lines 17-18]. 

Regarding claim 7, the US Patent No. 10784942 discloses, wherein the characteristic is a beamwidth [see, claim 1; lines 17-18].

Regarding claim 8, claim 8 recites similar features to claim 1 except “a non-transitory machine-readable storage media having machine executable instructions that, when executed, cause one or more processors of an Evolved Node-B (eNB) to perform operations” which is disclosed by the US Patent No. 10784942 [see, claim 6]. Thus, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4.   

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 5. 

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7. 

Regarding claim 15, claim 15 recites similar feature to claim 1 without any patentable weight. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.   

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al (US Publication No. 2016/0345216) in view of Kim et al (US Publication No. 2014/0044104).

Regarding claim 1, Kishiyama teaches, an apparatus of an Evolved Node-B (eNB) [FIGS. 6, 8 and 11; ¶0101, small base station 12] operable to communicate with a User Equipment (UE) on a wireless network [FIGS. 6, 8 and 11; ¶0101, to communicate with user apparatus 20 on a wireless network], comprising: 
one or more processors [¶0211, CPU (processor); note every base station has a processor] configured to:
associate a first Beam Reference Signal (BRS) for a first Transmit (Tx) beam with one or more second BRSes for one or more respectively corresponding second Tx beams [FIGS. 6, 8 and 11; ¶0089-0094, associate with a discovery signal for a wide beam (beam#1) with measurement reference signals for narrow beams 1-4]; 
generate a first BRS transmission to the UE carrying the first BRS based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the discovery signal each forming a wide beam (e.g., beam #1) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams]; and 
generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the measurement reference signals each forming a narrow beam (e.g., beam 1-4) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams], 
wherein the association of the first BRS with the one or more second BRSes is configured [¶0095, the timing and sequence information (correspondence information between discovery signal and measurement reference signal) is configured].
Kishiyama does not explicitly teach (see, emphasis), the association of a first RS with a second RS is configured by a primary synchronization signal (PSS) transmission.  
However, Kim teaches, information of RSs is configured by a primary synchronization signal (PSS) transmission [¶0116-0119; claim 27, reference signal mapping is embedded in a primary synchronization signal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kishiyama with the teachings of Kim for “information of RSs is configured by a primary synchronization signal (PSS) transmission” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2, Kishiyama in view of Kim teaches, all the limitations of claim 1, and Kishiyama further teaches, the association of the first BRS with the one or more second BRSes is predetermined [¶0095 and 0120, the correspondence information between the discovery signal and the measurement signals are held by user apparatus 20].  

Regarding claim 3, Kishiyama in view of Kim teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first Tx beam has a radial span substantially encompassing one or more respectively corresponding radial spans of the one or more second Tx beams [¶0086, the whole width of the plurality of narrow beams (i.e., second Tx beams) falls within the width of the wide beam (i.e., first Tx beam)].  

Regarding claim 4, Kishiyama in view of Kim teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first BRS transmission carries timing information [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signals of a plurality of wide beams are time-multiplexed].

Regarding claim 6, Kishiyama in view of Kim teaches, all the limitations of claim 1 as set forth above, and Kishiyama further teaches, wherein the first BRS has a characteristic that is different from that of the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 7, Kishiyama in view of Kim teaches, all the limitations of claim 6 as set forth above, and Kishiyama teaches, wherein the characteristic is a beamwidth [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 8, Kishiyama teaches, a non-transitory machine-readable storage media having machine executable instructions that, when executed, cause one or more processors of an Evolved Node-B (eNB) to perform operations [¶0211, memory storing a program executed by a CPU (processor), when executed, cause the CPU to perform actions].
	Thus, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4.   

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7. 

Regarding claim 15, claim 15 recites similar feature to claim 1 without any patentable weight. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4. 
Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al (US Publication No. 2016/0345216) in view of Kim et al (US Publication No. 2014/0044104) and further in view of Choi et al (US Publication No. 2017/0303224).

Note that Choi claims priority of US Provisional Application No. 62/135,726 filed on 03/20/2015, thus Choi is qualified as a prior art under 102(a)(2) for an application with the effective filing date later than 03/20/2015.

Regarding claim 5, although Kishiyama in view of Kim teaches, all the limitations of claim 1 and particularly, "the one or more processors" and the second Tx beams” as set forth above, Kishiyama does not explicitly teach (see, emphasis), associate a Physical Random Access Channel (PRACH) with one of the second Tx beams.  
	However, Choi teaches, associate a Physical Random Access Channel (PRACH) with one of the second Tx beams [FIGS. 8-10; ¶0026-0027 and 1001, associated new type PRACH preamble transmission is configured with respect to a fine beam] [¶0015 of Choi] (see also, US Prov. App. No. 62/135,726; FIG. 25; page 34).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method (or the system) taught by Kishiyama in view of Kim by including the above-mentioned features, as taught by Choi because it would provide the system with the enhanced capability for user equipment to acquire uplink synchronization more efficiently and correctly [¶0015 of Choi]. 

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 5. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.   
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Roy et al (US Publication No. 2015/0230263) [FIG. 16; ¶0146]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469